 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
AND CONSENT FOR SALE OF COLLATERAL
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT FOR SALE OF COLLATERAL
(this "Agreement") is made as of November 26, 2019, by and among AEROCENTURY
CORP., a Delaware corporation (“Borrower”), the Lenders (defined below) and MUFG
UNION BANK, N.A., as agent for the Lenders (in such capacity, "Agent"), with
reference to the following recitals:
 
 
RECITALS
 
A. Borrower, JetFleet Holding Corp., a California corporation (“Holding
Guarantor”), and JetFleet Management Corp., a California corporation
(“Management Guarantor” and together with Holding Guarantor, collectively the
“Guarantors”), on the one hand, and Agent and the lenders (collectively, the
“Lenders”) under that certain Third Amended and Restated Credit Agreement dated
as of February 19, 2019 (as amended by the Forbearance Agreement (defined
hereinafter), and as may be further amended, extended, renewed, supplemented or
otherwise modified from time to time, the “Credit Agreement”), on the other
hand, are parties to that certain Forbearance Agreement dated as of October 28,
2019, as amended pursuant to that certain First Amendment of Forbearance
Agreement and First Amendment to Credit Agreement dated as of November 13, 2019
(as may be further amended, extended, renewed, supplemented or otherwise
modified from time to time, the “Forbearance Agreement”).
 
B. To secure Borrower’s Obligations under the Credit Agreement and the other
Loan Documents, Borrower granted Agent security interests and liens in and to,
among other Collateral, the following Collateral (collectively, the “Specified
Collateral”): one (1) Bombardier model Dash 8-311 aircraft bearing
manufacturer’s serial number 236 and Norwegian registration number LN-WFC (the
“236 Aircraft”), together with two (2) Pratt & Whitney Canada model PW123
aircraft engines bearing manufacturer’s serial numbers AE0162 and 124526,
respectively (together, the “236 Engines” and, collectively with the 236
Aircraft and 236 Engines, the “236 Aircraft Collateral”), and the Lease related
thereto with Wideroe’s Flyveselskap AS.
 
C. Borrower granted Agent the security interests and liens in the Specified
Collateral pursuant to the Collateral Documents, including the Credit Agreement,
a Third Amended and Restated Mortgage and Security Agreement dated as of
February 19, 2019 between Borrower and Agent recorded by the FAA on March 16,
2019 and assigned Conveyance No. OT019285 (as amended, supplemented or otherwise
modified from time to time, the “US Mortgage”), and an Aircraft Mortgage Deed
dated April 28, 2010 and recorded in the Norway (the “Norwegian Mortgage”).
 
D. Borrower informed Agent and the Lenders that it intends to sell the 236
Aircraft Collateral and such sale is expected to close on or about November 29,
2019 (and Borrower intends to use the amount invoiced for such sale to pay down
the indebtedness under the Credit Agreement), and has requested that the Lenders
consent to such sale and the associated release of the security interests and
liens covering the Specified Collateral under the Collateral Documents. Agent
and the Lenders are willing to consent to the foregoing on the terms and
conditions set forth herein.
 
E. Additionally, Lenders have agreed to make certain modifications to the Credit
Agreement on the terms set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto represent, warrant and agree as follows:
 
1. Recitals. The recitals set forth above are true and correct and are hereby
incorporated herein.
 
2. Defined Terms. Any and all initially-capitalized terms used in this Agreement
(including, without limitation, in the Recitals to this Agreement), without
definition shall have the respective meanings specified in the Credit Agreement
and/or Forbearance Agreement, as applicable.
 
3. Acknowledgments. Borrower and Guarantors each restates and reaffirms the
acknowledgments each made in Section 3 of the Forbearance Agreement as of the
Effective Date as such term is defined in Section 9 hereof. Except as expressly
set forth herein, all terms, conditions, covenants, representations and
warranties contained in the Forbearance Agreement, the Credit Agreement, the
other Loan Documents and all rights of Agent and the Lenders and all obligations
of Borrower and the Guarantors thereunder, remain in full force and effect. Each
of Borrower and the Guarantors hereby confirm that the Forbearance Agreement,
the Credit Agreement, the other Loan Documents and the Collateral Documents are
in full force and effect.
 
4. Amendments to Credit Agreement. The Credit Agreement shall be amended as
follow:
 
(a) The definitions of “Revolving Commitment” and “Maximum Amount” shall each be
amended by replacing “One Hundred Fifteen Million and 00/100 Dollars
($115,000,000.00)” in the first sentence thereof with “Ninety Three Million and
00/100 Dollars ($93,000,000.00)”.
 
(b) Section 2.18 of the Credit Agreement shall be amended by replacing “One
Hundred Thirty Million and 00/100 Dollars ($130,000,000.00)” in the first
sentence thereof with “One Hundred Eight Million and 00/100 Dollars
($108,000,000.00)”.
 
(c) All references to “Revolving Commitment”, the “Maximum Amount”, the
“Revolving Loans” or such similar terms describing the amount of the Credit
Facility in the Credit Agreement and the other Loan Documents shall be amended
to be references to such respective terms in the amount of $93,000,000.
 
(d) Schedule A to the Credit Agreement shall be amended and replaced with
Schedule A attached hereto.
 
5. Consent to Sale. The Lenders consent to sale of the 236 Aircraft Collateral
and the release of the security interests and liens granted under the Collateral
Documents solely with respect to Specified Collateral. The Lenders hereby
authorize Agent to enter into and deliver appropriate lien releases, filings and
related instruments necessary to effectuate the terms of this Agreement and the
discharge of the liens granted to Agent under the Collateral Documents with
respect to the Specified Collateral, including the Credit Agreement, the US
Mortgage and the Norwegian Mortgage.
 
6. Sale Proceeds. Borrower shall cause the proceeds of the sale of the
236 Aircraft Collateral in the amount of $2,600,000 (the “236 Sale Proceeds”) to
be deposited into the Restricted Account (defined below) held with Agent.
Borrower hereby acknowledges and agrees that the 236 Sale Proceeds and any and
all funds in the Restricted Account shall be subject to Agent’s security
interest, shall constitute Collateral for the Obligations and shall be subject
to the terms hereof and the terms of the Credit Agreement (including
Section 2.11 thereof (Application of Payments)) and of the Forbearance
Agreement.
 
7. Release of Liens. Effective upon Agent’s receipt of a wire transfer
confirmation number from the purchaser of the 236 Aircraft Collateral evidencing
the transfer of the 236 Sale Proceeds as described in Section 6 above, Agent
agrees to release and discharge its security interests and liens in the 236
Aircraft Collateral and authorizes and consents to any filings necessary to
evidence the releases pursuant to this Section 7 or the discharge of any liens
thereof.
 
8. Restricted Account. Borrower has established the depository account, bearing
account number XXXXX00046 (“Restricted Account”), with MUFG Union Bank, N.A., in
its capacity as depository bank (“MUFG”). As an additional security for the
Obligations, Borrower hereby grants to Agent a first priority perfected security
interest in the Restricted Account and all sums deposited therein. Promptly upon
Agent’s request, Borrower shall execute and deliver to Agent an original control
agreement, in form and substance satisfactory to Agent, entered into by and
among Borrower, Agent, as secured party, and MUFG, as the depository bank
("Control Agreement"). Borrower shall pay all costs and expenses in connection
with establishing and administering the Restricted Account. Unless specifically
otherwise agreed to by Agent and all Lenders, the following terms shall apply to
the Restricted Account (for avoidance of doubt, “all Lenders” herein means all
the Lenders other than any Defaulting Lender, subject to the penultimate
paragraph of Section 12.16 of the Credit Agreement):
 
(a) The Restricted Account shall be a “blocked” account, Borrower shall not be
entitled to make any withdrawals of any funds thereof, and Agent shall have the
sole right to make such withdrawals for the purposes agreed upon by Agent and
all Lenders in their sole and absolute discretion.
 
(b) During the Forbearance Period (as defined in the Forbearance Agreement) and
prior to the occurrence of any Forbearance Termination Event (as defined in the
Forbearance Agreement) or any Event of Default that is not a Specified Default
(as defined in the Forbearance Agreement), the Lenders hereby authorize Agent to
make disbursements of funds from the Restricted Account to fund (i) liquidity
needs (the related expenses for such needs are described under the “operating
disbursements” and “financing disbursements” categories in the Cash Flow Budget
(defined in the Forbearance Agreement) delivered to Agent on November 8, 2019)
of Borrower identified in Borrower’s Cash Flow Budget approved by all Lenders in
accordance with Section 9 (beginning with the November 27 Budget (defined below)
together with any revised budget approved by all Lenders subsequent thereof)
(such expenses, “Liquidity Needs”), and (ii) such other expenses as may be
agreed to by all Lenders in their sole and absolute discretion. Nothing herein
shall obligate Agent or any Lender to approve any Cash Flow Budget. Agent and
Lenders shall have no obligation to make any disbursements from the Restricted
Account unless such disbursement is pursuant to a Cash Flow Budget approved by
all Lenders. Any requests for disbursements from the Restricted Account may be
conditioned on Borrower’s satisfaction of any conditions that Agent shall
require in Agent’s sole and absolute discretion.
 
(c) Borrower acknowledges and agrees that, upon the occurrence of a Forbearance
Termination Event (as defined in the Forbearance Agreement) or an Event of
Default that is not a Specified Default (as defined in the Forbearance
Agreement) covered by the Forbearance Agreement, any and all funds in the
Restricted Account may, at the election of Agent and all Lenders, be applied to
the repayment of the Obligations or any other amounts owing under the Loan
Documents as set forth in the applicable terms of the Credit Agreement
(including Section 2.11 thereof).
 
9. Cash Flow Budgets Review; Disbursements. Borrower acknowledges and agrees
that the 236 Sale Proceeds and any funds in the Restricted Account constitute
Collateral for the Obligations, may be applied immediately to the repayment to
such Obligations and Lenders are under no obligation to permit the use of such
funds for other purposes. Solely as an accommodation to Borrower and Guarantors,
Lenders agree to consider requests by Borrower for the disbursement of funds in
the Restricted Account to fund Borrower’s Liquidity Needs identified in the Cash
Flow Budgets submitted for Lenders’ approval as described herein in all Lenders’
sole and absolute discretion. Unless otherwise agreed to by Agent and all
Lenders, the following shall apply to the process of submitting such Cash Flow
Budgets for the consideration and approval or disapproval by all Lenders:
 
(a) Lenders shall not have any obligation to consider any Cash Flow Budget for
approval if each of the following is not satisfied in all respects satisfactory
to Agent or waived by Agent in its sole and absolute discretion:
 
(i) such Cash Flow Budget shall be submitted to Agent covering a 13-week period
(such period is referred to herein as the “13-Week Period”) (and the parties
recognize that the next Cash Flow Budget is to be submitted by November 27, 2019
(such Cash Flow Budget is referred to herein as the “November 27 Budget”));
 
(ii) each Cash Flow Budget submitted shall be accompanied by a variance report
described in the Forbearance Agreement (such report, the “Variance Report”); and
 
(iii) the Variance Report shall show that actual net cash flow (“Actual Net Cash
Flow”) for the Comparison Period (defined below) minus the net cash flow
contained in the most recently approved Cash Flow Budget (the “Budgeted Net Cash
Flow”) for the Comparison Period (defined below) (subject to clause
(9)(a)(iii)(D) hereof) does not exceed the Variance Limit (defined below). For
purposes of this Section:
 
(A)
the “Comparison Period” shall mean the trailing two (2) week period up through
and including the Friday of the week immediately prior to the submission of the
Variance Report;
 
(B)
the “Variance Limit” shall mean a variance (whether negative or positive) of the
Actual Net Cash Flow compared to the Budgeted Net Cash Flow for the Comparison
Period equal to the greater of (I) fifteen percent (15%) of the Budgeted Net
Cash Flow for the Comparison Period or (II) $100,000 (subject to clause
(9)(a)(iii)(D) hereof);
 
(C)
if Actual Net Cash Flow is less or more than the Budgeted Net Cash Flow for the
Comparison Period by a number (subject to clause (9)(a)(iii)(D) hereof) in
excess of the Variance Limit, this will be deemed a “Budgeted Net Cash Flow
Violation”;
 
(D)
for the purposes of the calculations in this Section, the minus sign (i.e., “(
)” or “—”) in the resulting product of any such calculation is ignored; and
 
(E)
for the avoidance of doubt, a Budgeted Net Cash Flow Violation does not
constitute a Default or an Event of Default.
 
(b) No later than three (3) Business days after receipt of such Cash Flow
Budget, all Lenders shall review and, in their sole and absolute discretion,
approve or disapprove such Cash Flow Budget (which approval or disapproval may
be provided to Agent by email or through DebtDomain), which Cash Flow Budget
must be approved by Agent and all Lenders. To the extent any Lender whose
approval is required does not affirmatively disapprove or approve such Cash Flow
Budget during such period, such Lender shall be deemed to have approved such
Cash Flow Budget.
 
(c) While Borrower is required under the Forbearance Agreement to provide the
Cash Flow Budget on a bi-weekly basis, each Cash Flow Budget submitted to all
Lenders for their consideration under this Section 9 (beginning with the
November 27 Budget) will be considered for approval by all Lenders on a monthly
basis (such approved Cash Flow Budget referred to as the “Approved Monthly
Budget”). Lenders’ monthly approval of a Cash Flow Budget (beginning with the
November 27 Budget) will, subject to clause (d) this Section 9, specifically
cover the projected cash flow disbursements during weeks two through five of the
13-Week Period covered by the Cash Flow Budget (such four (4)-week period is
referred to herein as the “Approved Disbursement Period”). Agent may make such
disbursements for each week in such Approved Disbursement Period by the end of
each such week.
 
(d) If the Variance Report submitted with the Cash Flow Budget two (2) weeks
after the Approved Monthly Budget shows a Budgeted Net Cash Flow Violation,
then:
 
(i) the Cash Flow Budget submitted at that time must be an updated Cash Flow
Budget (the “Updated Budget”) that reflects updated actual net cash flow;
 
(ii) Lender approval for the previous Approved Monthly Budget as described
clause (c) of this Section 9 shall no longer apply; and
 
(iii) disbursements from the Restricted Account for the week in which the
Updated Budget is delivered shall be suspended, and may only resume after the
Updated Budget is approved by all Lenders in their sole and absolute discretion
pursuant to the procedure described herein. Such resumption shall be effective
for the week following the week in which the Borrower submits the Updated Budget
to the Lenders for approval.
 
(e) By way of an example, the following describes how the process is anticipated
to apply in connection with the November 27 Budget: The deadline for the
approval of the November 27 Budget is December 3, 2019 (giving the Lenders three
(3) Business Days). If approved by all Lenders, the Approved Disbursement Period
that would be covered by such approval would be the weeks ending December 6th,
13th, 20th and 27th. If the Variance Report submitted with the Cash Flow Budget
to be delivered in two weeks (i.e., by December 11th) shows a Budgeted Net Cash
Flow Violation (which would then be deemed an Updated Budget), the Cash Flow
Budget submitted with the Variance Report must be updated to reflect actual cash
flow, and no disbursements will be made on December 13th for the week ended
December 13th. Lenders’ approval must be sought with respect to the Updated
Budget delivered by December 11th. If such Updated Budget is approved by all
Lenders (and the deadline for such approval will be December 16th),
disbursements may resume beginning for the week immediately thereafter (the week
ending December 20th). Such disbursements for that week will be made on the last
day of that week, December 20th. On the other hand, if the Cash Flow Budget
delivered on December 11th does not show a Budgeted Net Cash Flow Violation,
then an updated Cash Flow Budget does not need to be submitted for Lenders’
approval, and the disbursements approved for the Approved Disbursement Period
under the immediately prior Cash Flow Budget may continue.
 
(f) Any disbursement from the Restricted Account may be made by a transfer of
the related amount from the Restricted Account to Borrower’s operating account.
 
(g) For avoidance of doubt, no disbursement from the Restricted Account shall be
made to the extent the amount for such disbursement exceeds the funds available
in the Restricted Account, and nothing herein shall be deemed to constitute an
obligation on part of Agent or any Lender to fund any such disbursement or
extend credit or make any loan to fund such disbursement.
 
10. Conditions Precedent. This Agreement shall become effective on the date (the
“Effective Date”) each of the following conditions shall have been satisfied or
waived by Agent in its sole discretion:
 
(a) This Agreement. Agent shall have received this Agreement, duly executed by
Borrower, Guarantors and all the Lenders.
 
(b) No Default. Upon giving effect to this Agreement, there shall be no Default
or Event of Default (other than the Specified Defaults as defined in the
Forbearance Agreement).
 
11. Reaffirmation. Each of Borrower and Guarantors hereby reaffirms all of its
respective Obligations under the Loan Documents, and acknowledges that it has no
claims, offsets or defenses with respect to the payment of sums due under the
Credit Agreement, the Notes or under any Loan Document. This Agreement and the
execution of other documents contemplated hereby do not constitute the
extinguishment of any debt evidenced by the Credit Agreement or the other Loan
Documents, nor will they in any way affect or impair the liens and security
interests created thereby (subject to Section 7 with respect to the Specified
Collateral) which Borrower acknowledges to be valid and existing liens on and
security interests in the Collateral.
 
12. Breach as Event of Default; No Other Modifications. This Agreement and the
Control Agreement (if any) shall each constitute a Loan Document under the
Credit Agreement. Any provision of any Loan Document which applies to Loan
Documents generally shall apply to this Agreement. It shall be an immediate
Event of Default under the Credit Agreement and under the Forbearance Document
if Borrower breaches any covenant contained herein or if any representation or
warranty contained herein proves to be inaccurate or untrue in any material
respect. Except as expressly set forth herein, the Credit Agreement and the
other Loan Documents shall be and remain unmodified and in full force and
effect. Nothing herein shall be deemed to be a waiver by Agent or any Lender of
any breach, Default or Event of Default under the Loan Documents, whether or not
known to them and whether or not existing on the date of this Agreement, and
Agent and Lenders reserve any and all rights and remedies with respect thereto.
 
13. General Release. Each of Borrower and Guarantors, on behalf of itself and on
behalf of its Subsidiaries, successors, assigns, legal representatives and
financial advisors (collectively, the “Releasing Parties”), hereby releases,
acquits and forever discharges Agent, the Lenders and each of their respective
past and present directors, officers, employees, agents, attorneys, affiliates,
predecessors, successors, administrators and assigns (the “Released Parties”) of
and from any and all claims, actions, causes of action, demands, rights,
damages, costs, loss of service, expenses and compensation whatsoever heretofore
or hereafter arising from any events or occurrences, or anything done, omitted
to be done, or allowed to be done by any of the Released Parties, on or before
the date of execution of this Agreement, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, including, without limitation, any of the same arising from or
related to anything done, omitted to be done, or allowed to be done by any of
the Released Parties and in any way connected with this Agreement or any of the
other Loan Documents, any other credit facilities provided or not provided, any
advances made or not made, or any past or present deposit or other accounts of
any Releasing Party with any Released Party and the handling of the same by any
Released Party, including, without limitation, the manner and timing in which
items were deposited or credited thereto or funds transferred therefrom or made
available to any of the Releasing Parties, the honoring or returning of any
checks drawn on any account, and any other dealings between the Releasing
Parties and the Released Parties (the “Released Matters”). Releasing Parties
each further agree never to commence, aid or participate in (except to the
extent required by order or legal process issued by a court or governmental
agency of competent jurisdiction) any legal action or other proceeding based in
whole or in part upon the Released Matters. In furtherance of this general
release, Releasing Parties each acknowledge and waive the benefits of California
Civil Code Section 1542 (and all similar ordinances and statutory, regulatory,
or judicially created laws or rules of any other jurisdiction), which provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
 
Releasing Parties each agree that this waiver and release is an essential and
material of this Agreement, and that the agreements in this paragraph are
intended to be in full satisfaction of any alleged injuries or damages to or of
any Releasing Parties in connection with the Released Matters. Each Releasing
Party represents and warrants that it has not purported to convey, transfer or
assign any right, title or interest in any Released Matter to any other person
or entity and that the foregoing constitutes a full and complete release of the
Released Matters. Releasing Parties each also understand that this release shall
apply to all unknown or unanticipated results of the transactions and
occurrences described above, as well as those known and anticipated. Releasing
Parties each have consulted with legal counsel prior to signing this release, or
had an opportunity to obtain such counsel and knowingly chose not to do so, and
each Releasing Party executes such release voluntarily, with the intention of
fully and finally extinguishing all Released Matters.
 
14. APPLICABLE LAW. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE FORBEARANCE AGREEMENT (AS AMENDED BY THIS AGREEMENT) OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
16. Review And Construction Of Documents. Each party hereto hereby acknowledges,
and represents and warrants to the other parties hereto, that:
 
(a) it has had the opportunity to consult with legal counsel of its own choice
and has been afforded an opportunity to review this Agreement with legal
counsel;
 
(b) it has carefully reviewed this Agreement and fully understands all terms and
provisions of this Agreement;
 
(c) it has freely, voluntarily, knowingly, and intelligently entered into this
Agreement of its own free will and volition;
 
(d) none of the Lenders or Agent have a fiduciary relationship with any Obligor
and the Obligor does not have a fiduciary relationship with Agent or the
Lenders, and the relationship between the Lenders or Agent, on the one hand, and
Obligor, on the other hand, is solely that of creditor and debtor; and
 
(e) no joint venture exists among Obligor and the Lenders or Agent.
 
17. Entire Agreement. This Agreement and the other agreements referred to herein
constitute all of the agreements among the parties relating to the matters set
forth herein and supersede all other prior or concurrent oral or written
letters, agreements or understandings with respect to the matters set forth
herein.
 
18. Further Assurances. Borrower agrees to execute, acknowledge, deliver, file
and record such further certificates, instruments and documents, and to do all
other acts and things, as may be reasonably requested by Agent and necessary or
reasonably advisable to carry out the intents and purposes of this Agreement.
 
19. Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by each
party hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all such counterparts shall
constitute one and the same Agreement. The facsimile or email (PDF) signature of
any party executing this Agreement shall be binding upon such party and may be
relied upon by all other parties hereto.
 
[SIGNATURE PAGES FOLLOW]
 
SMRH:4826-3967-4284.7
-1-
 
 
 
 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 
 
BORROWER:
 
AEROCENTURY CORP., a Delaware corporation
By: __________________________________Name: ___________________________Title: ___________________________
 
 
ACKNOWLEDGED AND AGREED TO BY:
 
JETLEET HOLDING CORP., a California corporation
By:__________________________________Name:___________________________Title:___________________________
 
 
JETFLEET MANAGEMENT CORP.,a California corporation
By:__________________________________Name:___________________________Title:___________________________
 
 

SMRH:4826-3967-4284
S-1
 
 
 
 

 

 
AGENT AND LENDER:
 
 
MUFG UNION BANK, N.A.
 
By:            
_________________________
 
Name: _________________________
 
Title:                       
_________________________
 
 
 
 
SMRH:4826-3967-4284
S-2
 
 
 
 

 

 
LENDER:
 
UMPQUA BANK
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
 
SMRH:4826-3967-4284
S-3
 
 
 
 

 

 
LENDER:
 
ZIONS BANCORPORATION, N.A. (fka ZB, N.A.) dba CALIFORNIA BANK AND TRUST
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
 
 
 
SMRH:4826-3967-4284
S-3
 
 
 
 

 

 
LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
 
 
 
 
 
SMRH:4826-3967-4284
S-4
 
 
 
 

 

 
LENDER:
 
COLUMBIA STATE BANK
 
By:            
_________________________
Name: _________________________
Title:                       
_________________________
 
 
SMRH:4826-3967-4284
S-5
 
 
 
 

 

 
Schedule A
 
Revolving Commitment
 
Lender
 
Commitment
 
Pro Rata Share
 
MUFG Union Bank, N.A.
 
$23,731,034.48
25.5172413793%
Umpqua Bank
$22,448,275.86
24.1379310345%
Zions Bancorporation, N.A. (fka ZB, N.A.) dba California Bank & Trust
$19,241,379.31
20.6896551724%
U.S. Bank National Association
$17,958,620.69
19.3103448276%
Columbia State Bank
$9,620,689.66
10.3448275862%
TOTAL:
$93,000,000.00
100.0000000000%

 
 
 
 




Schedule A
 
 
 
 

 
